ORDER
On February 3, 1994, the Honorable Jonal H. Uglem notified this Court that she would not seek election to District Judgeship No. 7 in the East Central Judicial District with chambers in Hillsboro, thus creating a vacancy as of January 1, 1995, under Section 27-05-02.1(4), N.D.C.C.
Section 27-05-02.1, N.D.C.C., requires a decision by the Supreme Court within 90 days after notification of a judicial vacancy, and requires an order that:
a. the vacancy be filled; or,
b. the vacant office be transferred; or,
c. the vacant office be abolished.
A hearing on the vacancy was held before the Honorable Vernon R. Pederson, Surrogate Judge, sitting as a Hearing Officer, in Hillsboro on March 10, 1994. A meeting to consult with the judges and attorneys of the East Central Judicial District was scheduled and convened in the Supreme Court courtroom on March 23, 1994.
This order is based on the determination that the office is necessary for effective judicial administration under Section 27-05-02.1, N.D.C.C., notwithstanding the reduction in the number of judges required by Section 27-05-01(2), N.D.C.C.
IT IS THEREFORE ORDERED, that Judgeship No. 7 at Hillsboro in the East Central Judicial District be filled; that an election for this office be held; and that this office appear on the 1994 primary and general election ballots in North Dakota.
The Court was notified by Judge Uglem on March 29, 1994, that she has resigned as County Judge of Griggs, Steele, Traill and Nelson Counties effective April 15, 1994. The Court has determined to fill the vacancy created by Judge Uglem’s decision not to seek election to District Judgeship No. 7 at Hillsboro. It is therefore not necessary to hold a further hearing or meeting to determine whether the vacancy created by Judge Uglem’s resignation should be filled.
IT IS THEREFORE ORDERED, that the vacancy in the office of County Judge of Griggs, Steele, Traill and Nelson Counties be filled pursuant to Section 27-07.1-03, N.D.C.C. for the remainder of the term ending December 31, 1994.
/s/ Gerald W. VandeWalle
Gerald W. VandeWalle
Chief Justice •
/s/ Herbert L. Meschke
Herbert L. Meschke
Justice
*747/s/ Beryl J. Levine
Beryl J. Levine
Justice
/s/ William A. Neumann
William A. Neumann
Justice
/s/ Dale V. Sandstrom
Dale V. Sandstrom
Justice